Case 4:20-cr-00580 Document1 Filed on 10/29/20 in TXSD Page 1of5

 

 

 

AO 91 (Rev. 11/11) Criminal Complaint United States Courts
Southern District of Texas
ong Sealed UNITED STATES DISTRICT COURT FILED
Pupleathis instrument are for the
prohibited by court order October 29, 2020

 

Southern District of Texas

 

David J. Bradley, Clerk of Court

United States of America
Vv.

CaseNo.  4:20-MJ-2143

Raymond Dale Carr, Jr.

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 5, 2020 in the county of Harris in the

Southern District of Texas , the defendant(s) violated:

Code Section Offense Description

18 U.S.C. § 2422 (b) Coercion and Enticement

_ This criminal complaint is based on these facts:

See attached Affidavit. ©

if Continued on the attached sheet.

aaa

Complainant's signature

Robert J. Guerra, FBI Special Agent

Printed name and title

Dena elermur

Judge's signature

 

Sworn to before me telephonically.

 

Date: October 29, 2020

Dena Hanovice Palermo, USMJ

City and state: Houston, Texas
Printed name and title

 

 

 
Case 4:20-cr-00580 Document1 Filed on 10/29/20 in TXSD Page 2 of 5

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Robert J. Guerra, being duly sworn, hereby depose and state the following:

1.

Tam a Special Agent (SA) with the Federal Bureau of Investigation (FBI), assigned to
the Special Agent in Charge (SAC), in Houston, Texas. I have been so employed since
November 2005. As part of my daily duties as an FBI agent, I am assigned to the FBI
Houston Child Exploitation Task Force which, among other things, investigates criminal
violations relating to child exploitation and child pornography, including violations
pertaining to the coercion and enticement of a minor. I have received training in the areas
of child pornography and child exploitation. I have had the opportunity to investigate
numerous cases involving the coercion and enticement of minors. This investigation
concerns alleged violations of Title 18, United Stated Code, Section 2422(b), which states:

“Whoever, using the mail or any facility or means of interstate or foreign commerce,
or within the special maritime and territorial jurisdiction of the United States
knowingly persuades, induces, entices, or coerces any individual who has not attained
the age of 18 years, to engage in prostitution or any sexual activity for which any
person can be charged with a criminal offense, or attempts to do so, shall be fined
under this title and imprisoned not less than 10 years or life.”

This Affidavit is made in support of a criminal complaint charging Raymond Dale
CARR, Jr. with violating 18 U.S.C. § 2422(b) (Coercion and Enticement).

Because this Affidavit is being submitted for the limited purpose of securing a criminal
complaint, I have not included each and every fact known to me concerning this
investigation, I have set forth only those facts that I believe are necessary to establish
probable cause that evidence of violation of 18 U.S.C. § 2422(b) (coercion and
enticement) occurred on or about September 5, 2020, has been committed by Raymond
Dale CARR, Jr. Where statements of others are set forth in this Affidavit, they are set forth
in substance and in part.

On October 8, 2020, the Harris County Sheriff’s Office was dispatched to the
residence belonging to the mother of a minor female, identified as MV1 (birth year of

2009). MV1 had advised her mother that she had been involved in an online relationship

 
Case 4:20-cr-00580 Document1 Filed on 10/29/20 in TXSD Page 3 of 5

with an adult male known as “Jay Carr”, who she believed resided in Michigan. MV1
stated that her and CARR had been communicating via Tik Tok as well as text message.
MV1 also detailed an occasion on or about September 5, 2020, where CARR traveled to
Texas from Michigan and engaged in sexual intercourse with MV1. MV1 advised her
mother that CARR had picked her up at a park near their residence and then drove her to
the Super 8 Hotel located on Huffmeister Road. MV1 stated CARR performed oral sex on
her and that CARR inserted his penis into her vagina.

On or about October 26, 2020, SA Robert J. Guerra was made aware of the situation
involving MV1 and CARR. SA Guerra contacted the mother of MV1 and on October 28,
2020, was able to obtain MV1’s cellular devices. During the initial review of MV1’s Apple
iPhone, there were several text messages between MV1 and an individual saved as “Meh
‘Babyyyy (Jay)”, which was identified as the telephone number belonging to CARR. The
telephone number CARR was utilizing to send/receive text messages during his contact
with MV1 was 231-670-9080.

SA Guerra observed at least two instances where CARR acknowledges that MV1 is in
fact under the age of 18. In one text message sent by CARR on September 10, 2020, CARR
states, “I really love you babe that’s why I get so upset because I’m 57 years old hopelessly
in love with a 13-year-old and nobody understands me.” In another text message, CARR
tells MV1 that he told his son about their relationship. CARR states, “He knows you are
underage”, and “Just not what age”. In another text message to MV1, CARR is explaining
how he told his daughter that he was in a relationship. CARR stated the following about
his conversation with his daughter, “Don’t know if she would feel the same way knowing
you are 6 mos older than her.....ha ha but I’ll take what I can get. Lol”. MV1 responds,
“Ha ha I’m 11” and then CARR responds, “Yep that’s right”.

SA Guerra observed another text message sent by CARR on September 19, 2020,
where CARR stated, “14 days ago, right at this moment, I picked you up and we met irl
for the 1 time. From the moment I saw your face, I was deeply IN LOVE with you. |
knew it before, but it really confirmed and submitted itself into my heart when I saw you.

When you got in my car and we took off and you poked my arm to make sure I was real,
10.

tL.

Case 4:20-cr-00580 Document1 Filed on 10/29/20 in TXSD Page 4 of 5

that set off electricity through my heart of such joy& love. And every minute afterward
that we were together was better than the minute before. Just holding your hand as we
were driving was more than I could dream. And when we finally kissed I was 100% yours
forever and ever with no doubt in my mind. I love you so much babe.” SA Guerra also
observed two pictures of what appears to be CARR’s hand wearing a dark colored ring,
followed by another picture of what appears to be MV1’s hand, wearing the same type
ring. In the text message exchange between CARR and MV1, SA Guerra observed several
pictures sent by CARR where he showed his face

MV1’s mother confirmed the date that MV1 was picked up by CARR near her home
as September 5, 2020. MV1’s mother also provided SA Guerra with a dark colored ring
that MV1 had been wearing. MV1 advised her mother that CARR had given the ring to
her when he picked her up. MV1’s mother stated that MV1 had initially advised CARR
that she was 13 years of age, but then eventually told him she was actually 11.

On October 28, 2020, SA Guerra contacted the management at the Super Hotel located
at 10710 Huffmeister Road, Houston, Texas 77065, which is located in the Southern
District of Texas. They were able to confirm that a Raymond Dale CARR had booked a
two-night stay via www.Expedia.com. CARR checked into the hotel on September 4,
2020, and checked out on September 6, 2020. CARR provided a copy of his Michigan
Driver’s License. The name on the driver’s license was Raymond Dale CARR, Jr, with
the date of birth May 27, 1963 and the address of 2753 Duff Road, Twin Lake, Michigan.
The telephone number provided to the front desk of the Super 8 hotel was 231-670-9080.

The adult male’s face pictured in the Michigan Driver’s License provided by CARR
to the Super 8 Motel, is the same adult male pictured in the images sent during the
conversations between CARR and MV1. The telephone number provided to the Super 8
Motel on September 4, 2020, is the same telephone number MV1 was communicating
with via text message.

A check of a publicly available database shows the most recent address for Raymond
Dale CARR, Jr., as 2753 Duff Road, Twin Lake, Michi gan. The same database shows the
telephone number being assigned to Raymond Dale CARR, Jr. at the same address on
Duff Road
Case 4:20-cr-00580 Document1 Filed on 10/29/20 in TXSD Page 5of 5

CONCLUSION

12. Based on all information set forth above, your Affiant believes there is probable cause
to believe that on or about September 5, 2020, Raymond Dale CARR, Jr., was in violation
of Title 18 U.S.C. § 2422(b) (Coercion and Enticement).

Robert J7Gtierra
Special Agent, FBI

Subscribed and sworn to before me, via telephone, this 29th _ of October 2020.

Dena Reem

Dena Hanovice Palermo
United States Magistrate Judge

 

 
